Citation Nr: 0529885	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
diabetes mellitus, currently rated as 20 percent disabling. 

2.  Entitlement to service connection for peripheral 
neuropathy of the hands, claimed as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for coronary artery 
disease, claimed as secondary to diabetes mellitus. 
  

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In July 2005, the veteran testified before the 
undersigned Veterans Law Judge.  

During the hearing before the undersigned Judge, the veteran 
indicated a desire to raise a claim for entitlement to total 
disability (TDIU).  This issue is referred to the RO for 
further development. 

The issue of service connection for coronary artery disease 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Clinical evidence demonstrates that the veteran's 
diabetes mellitus (DM) requires insulin and restricted diet, 
but there is no medical evidence that the veteran's condition 
includes regulation of activities. 

2.  Giving the veteran the benefit of the doubt, the 
objective and competent medical evidence demonstrates that 
peripheral neuropathy of the hands, diagnosed as diabetic 
neuropathy of the finger tips, is attributable to his 
diabetic mellitus.


CONCLUSIONS OF LAW

1.  The criteria for an initial higher disability rating in 
excess of 20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.120, Diagnostic Code 7913 (2005).

2.  Resolving doubt in the veteran's favor, peripheral 
neuropathy of the hands, diagnosed as diabetic neuropathy of 
the finger tips, is secondary to diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in letters dated in 
February 2002 and February 2003.  The VA fully notified the 
veteran of what is required to substantiate such claims in 
the letters, and in the multiple supplemental statements of 
the case (SSOC).  Together, the VCAA letters and SSOC's 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
send medical treatment records from his private physician 
regarding treatment, to provide a properly executed release 
so that VA could request the records for him, and request 
that he submit any evidence in his possession.  No other 
evidence has been identified by the veteran.  The veteran was 
also afforded three hearings in order to present evidence for 
his case.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, VA treatment records, private medical records, and 
VA examination reports dated in June 2002 and April 2004, as 
well as written statements and testimony from the veteran.  
As pertinent VA examinations and other medical evidence are 
of record, the Board finds no further VA examination 
necessary in this case.  It does not appear that there are 
any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In an August 2002 rating decision, the RO granted service 
connection for diabetes mellitus (DM) and assigned a 20 
percent evaluation under Diagnostic Code 7913.  38 C.F.R. § 
4.120 (2005).  The veteran appealed the initial rating 
determination for this disability.   

Under Diagnostic Code 7913, a 10 percent evaluation is 
warranted for DM that is manageable by restricted diet only.  
A 20 percent evaluation is warranted when requiring insulin, 
oral hypoglycemic agent, and restricted diet.  A 40 percent 
evaluation is warranted when requiring insulin, restricted 
diet, and regulation of activities.  A 60 percent evaluation 
is warranted when requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 100 percent evaluation is warranted 
when requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

The medical evidence, particularly the VA examination reports 
dated in June 2002 and April 2004, show that the veteran's DM 
was first diagnosed in the late 1990s and has since been 
treated with oral medications, including glyburide and 
metformin, and regulated diet.  The June 2002 VA examination 
report indicated that the veteran received treatment every 
three months and performed a fingerstick every other day.  
Fasting sugars usually ran around 135 and he had nocturia 
once or twice a night.  The veteran watches his diet and 
usually does exercise, but had been unable to since a back 
injury three months prior.  Blood work performed for the 
April 2004 VA examination report demonstrated a ALC of 7.3 
and a sugar level of 142.   The veteran's DM was otherwise 
well-controlled with oral medications, according to the 
examiner.

Upon review, the VA examination reports, and VA and private 
treatment records, demonstrated that the veteran's DM 
requires oral hypoglycemic agents and restricted diet.  
Indeed, the veteran testified before the undersigned Judge 
that he had seen a dietician to help with his diet, continued 
to take oral glycyemics for treatment, and received 
evaluation and treatment every three months.  However, the 
evidence does not show that his DM requires regulation of 
activities, including exercise.  In fact, the veteran 
testified that he went to extreme measures to exercise.  He 
essentially stated that he worked out at the gym about five 
days a week, performing cardiovascular type exercises, but no 
weight lifting.  When asked whether any physician had 
restricted his activities because of his diabetes, the 
veteran testified that the more activity, the better.  Thus, 
the evidence does not show that his DM requires regulations 
of activities.  As such, a 40 percent evaluation, or higher, 
is not warranted under Diagnostic Code 7913.  38 C.F.R. 
§ 4.120 (2005).  

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  While the lay statements from the veteran 
evidence demonstrates limitations in his physical abilities 
due to his diabetes mellitus, it does not show that there has 
been marked interference with the veteran's work performance 
as to warrant an extraschedular evaluation at this time.  
While the veteran testified that he could not work as a 
painter because of difficulty holding a brush, there is no 
medical evidence relating this condition to his diabetes 
mellitus.  In addition, there is no evidence that the veteran 
has been hospitalized or has required frequent treatment due 
to his diabetes mellitus.  The veteran testified that he 
receives evaluation for his diabetes mellitus approximately 
twice a year.    

The Board recognizes the veteran's subjective complaints and 
assertions that his service-connected disability warrants a 
compensable evaluation.  However, the clinical evidence does 
not support the veteran's assertions.  As such, the 
preponderance of the evidence is against the claim for 
compensable evaluation.  Thus the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

The veteran is claiming service connection for peripheral 
neuropathy of the hands secondary to DM.  Service connection 
may be granted for disability arising from disease or injury 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may be 
also granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2004).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For secondary service connection claims, a disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310.  Furthermore, the Court has held that the term 
"disability" as used in 38 U.S.C.A. §§ 1110, 1131 should 
refer to "any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In an April 2003 rating decision, the RO granted service 
connection for peripheral neuropathy of the both lower 
extremities based on the fact that the medical evidence 
demonstrates a diagnosis of early stage peripheral neuropathy 
in his feet.  However, the RO continued to deny the service 
connection claim for peripheral neuropathy of the hands.  In 
a June 2004 SSOC, the RO indicated that the veteran's claim 
remained denied because there was no medical condition 
warranting a separate compensable evaluation.  

Upon review, the VA examination report dated in April 2004 
demonstrated clinical findings and diagnosis of diabetic 
neuropathy involving the hands.  Specifically, the examiner 
diagnosed the veteran as having complaints of symptoms 
consistent with very minimal diabetic neuropathy in the 
finger tips.  While the description of the veteran's diabetic 
neuropathy in the finger tips emphasized "very minimal," 
this is still a recognized diagnosed disability for purposes 
of awarding service connection.  The rationale raised in the 
June 2004 SSOC by the RO appears to be related to the rating 
of the diabetic neuropathy and not whether service connection 
should or should not be granted.   

In this case, the medical evidence, specifically the April 
2004 VA examination report, included a diagnosis of diabetic 
neuropathy in the finger tips.  There is no competent medical 
evidence to rebut these findings.   Based upon the above 
information and giving the benefit of the doubt to the 
veteran, the Board finds that the veteran's diabetic 
neuropathy of the finger tips is related to his diabetes 
mellitus or DM.  38 C.F.R. § 3.310 (2005).  Accordingly, in 
resolving doubt in the veteran's behalf, the Board concludes 
that service connection for peripheral neuropathy of the 
hands, diagnosed as diabetic neuropathy of the finger tips, 
is in order.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).
  

ORDER

Entitlement to a higher initial evaluation for diabetes 
mellitus is denied.  

Entitlement to service connection for peripheral neuropathy 
of the hands, diagnosed as diabetic neuropathy of the finger 
tips, is granted. 




REMAND

In regards to the service connection claim for coronary 
artery disease secondary to diabetes mellitus, the evidence 
demonstrates that the veteran began having heart problems in 
1986 and was first diagnosed with diabetes mellitus in the 
late 1990s.  A VA examination report dated in June 2002 
indicated that the veteran's coronary artery disease preceded 
the veteran's diabetes mellitus and therefore, could not be 
caused by his diabetes mellitus.  However, evidence received 
subsequent to the June 2002 report included a lab report from 
1986 showing, according to the veteran, an elevated glucose 
count at the time of his heart attack.  In addition, the 
veteran submitted a medical statement form Percy A. George, 
M.D., who indicated that the veteran had elevated blood 
sugars at the time of his first heart attack in May 1986 and 
that there was no doubt that he had pre-existing diabetes 
mellitus before the heart attack.

Based upon the above evidence, it is apparently that another 
VA etiological opinion is required to determine whether the 
evidence of the potential elevated blood sugar level in May 
1986 demonstrated the existence of diabetes mellitus at that 
time and if so, whether the veteran's coronary artery disease 
is secondary to such diabetes mellitus.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The AMC should schedule a VA medical 
review by a cardiologist to ascertain the 
nature, extent, and etiology coronary 
artery disease.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  
Based upon the evidence of record, 
particularly the lab report dated in May 
1986 and the two medical opinions (VA 
examination report dated in June 2002 and 
private medical statement dated in April 
2003), the examiner should determine the 
whether the veteran's diabetes mellitus 
preceded the veteran's coronary artery 
disease and if so, whether the veteran's 
coronary artery disease is at least as 
likely as not to be related to his 
diabetes mellitus.  Detailed reasons and 
bases for all diagnoses and opinions 
should be provided including a discussion 
of evidence relied on for opinion.  

2. After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re- 
adjudicate the veteran's service 
connection claim for coronary artery 
disease secondary to diabetes mellitus.  
If the benefit sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


